DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clement et al. (Pat. No. US 9,314,275 B2).
Regarding claims 1, 2, and 4-6, 8-11, Clement et al. discloses a sublaminar band clamp system 1 comprising: a first locking mechanism 16; a second locking mechanism 20; and a body 10 comprising: a first portion comprising a first passage 15, wherein the first locking mechanism 16 is disposed within the first passage 15 (figure 8); a second portion comprising a second passage 19, wherein the second locking mechanism 20 is disposed within the second passage (figure 8); a third passage 18 (figure 5) extending .

    PNG
    media_image1.png
    699
    595
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (Pat. No. US 9,314,275 B2) in view of Blakemore et al. (Pub. No. US 2018/0064469).
Regarding claim 3, Clement et al. discloses the claimed invention except wherein pins extend through the first passage and contact the first locking mechanism.  
Blakemore et al. teaches wherein a locking mechanism 80 comprises a set screw 82 and a locking surface 84 rotatably connected thereto by a pair of pins 86 (figure 7).  The pins 86 extend through the first passage in which the locking mechanism is received and contact the locking mechanism (figure 5).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the locking mechanism disclosed by Clement et al. to comprise a locking surface 84 connected thereto by a pair of pins 86 which extend through the first passage and contact the first locking mechanism, as taught by Blakemore et al., for the purpose of preventing damage to the spinal rod by removing rotation between the locking surface and the rod.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (Pat. No. US 9,314,275 B2) in view of Arafiles (Pat. No. US 6,652,526).
Regarding claim 7, Clement et al. discloses the claimed invention except wherein an inner surface of the opening comprises teeth or grooves.
Arafiles teaches wherein an inner surface of an opening for a rod comprises teeth/grooves 15 for the purpose of improving grip on the rod (col. 2, lines 55-60; figures 1 and 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the inner surface of the groove to comprise teeth or grooves as taught by Arafiles, for the purpose of improving grip on the rod.
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
Applicant’s amendments have overcome the 35 U.S.C. 112, first paragraph rejections and the drawing objections.
Applicant argues that Clement fails to disclose that the third passage is configured to receive a sublaminar band and that the opening is configured to receive a spinal rod.  However, the office respectfully disagrees.  Under the current interpretation of Clement, figure 8 shows a third passage 18 configured to receive a sublaminar band 2 and an opening 11 configured to receive a spinal rod.  Additionally, figure 5 shows that the longitudinal axis of the third passage is generally parallel to the longitudinal axis of the first passage.  

    PNG
    media_image1.png
    699
    595
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773